Citation Nr: 0811760	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  94-45 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for post operative 
residuals of mitral valve prolapse, currently evaluated as 60 
percent disabling.
 
 
REPRESENTATION
 
Appellant represented by:     New Jersey Department of 
Military and Veterans' Affairs
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
INTRODUCTION
 
The veteran had active service from September 1972 to April 
1975.
 
This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark , New 
Jersey , which continued the veteran's then 30 percent 
rating.  An October 1997 rating decision granted an increase 
from 30 percent to 60 percent, effective retroactively to 
June 15, 1994, the date the veteran's claim was received.  
The veteran continued his appeal for an even higher rating.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed 
to be seeking the highest possible rating unless he expressly 
indicates otherwise).
 
The veteran appeared at two hearings: a Travel Board hearing 
in June 1996 before a Veterans Law Judge (VLJ) who is no 
longer at the Board, and a local hearing by video conference 
hearing in July 2005 before the undersigned VLJ, who will 
decide his appeal.  See 38 C.F.R. § 20.707 (2007).  
Transcripts of the testimony of both hearings are associated 
with the claims file.
 
A September 2003 rating decision denied entitlement to a 
total rating on the basis of individual unemployability.  The 
veteran submitted a timely Notice of Disagreement in October 
2003, and Statement of the Case was issued in November 2004.  
The claims file contains no indication that the veteran did 
not receive the November 2004 Statement of the Case, or any 
record that it was returned to VA by the U.S. Postal Service 
as undeliverable.  Neither is there any record of the veteran 
having submitted a substantive appeal in response to the 
Statement of the Case.  The Board notes a January 2005 
Statement of Accredited Representative (VA Form 646), but it 
does not note the November 2004 Statement of the Case, or 
otherwise request that it be considered a substitute 
substantive appeal.  Thus, the issue of entitlement to 
individual unemployability is not before the Board and will 
not be discussed in the decision below.  See 38 C.F.R. 
§§ 20.200, 20.201 (2007).
 
This appeal has been remanded on three prior occasions-in 
December 1996 for additional development, April 2005 so that 
the July 2005 hearing could be scheduled and, most recently, 
in November 2005 for additional development.  The RO 
completed the additional development as directed, continued 
to deny the claim, and returned the case to the Board for 
further appellate review.
 
 
FINDINGS OF FACT
 
1.  For the period  June 15, 1994, to January 11, 1998, the 
veteran's post operative residuals of a mitral valve 
replacement were not manifested by clinical and X-ray 
confirmation of definite cardiac enlargement; dyspnea on 
slight exertion; rales, pretibial pitting at the end of the 
day, or other definite signs of beginning congestive heart 
failure and preclusion of more than sedentary labor.
 
2.  For the period since January 12, 1998, the veteran's post 
operative residuals of a mitral valve replacement have not 
been manifested by evidence of chronic congestive heart 
failure; or, workload of three METs or less that results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.
 
 
CONCLUSION OF LAW
 
Since June 15, 1994, the requirements have not been met for a 
rating in excess of 60 percent for post operative residuals 
of a mitral valve replacement.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1997);  38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7016 
(2007). 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met in this pre-
VCAA claim.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the veteran in November 2005 and March 2007 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA informed the veteran of the need 
to submit all pertinent evidence in his possession and, in 
the March 2007 letter, provided adequate notice of how 
disability ratings and effective dates are assigned.
 
The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  The March 2007 
letter informed the veteran that disability ratings of 0 to 
100 percent may be assigned, and that evidence of the nature 
and severity of his symptoms and how they impact his life and 
employment may be submitted.  It also informed him that the 
evidence could consist of official records and lay 
statements.  He was informed of the need to submit all 
pertinent evidence in his possession.  While the March 2007 
letter did not inform the veteran of the precise rating 
criteria for a 100 percent rating, it did refer him to the 
November 2005 letter, which in turn had referred him to the 
previous Statement of the Case and Supplemental Statements of 
the Case issued him, which contained all applicable rating 
criteria.  Further, following the March 2007 letter, the 
claim was readjudicated, as shown in the October 2007 
Supplemental Statement of the Case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a Statement of the Case Supplemental 
Statement of the Case, is sufficient to cure a timing 
defect).  

While the veteran did not receive full notice prior to the 
initial decision, after notice was provided, he was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims, and the claim was readjudicated.  The veteran 
was provided the opportunity to present pertinent evidence 
and testimony.  The Board notes that he did not respond to 
either the November 2005 or the March 2007 letter.
 
VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
38 C.F.R. § 3.159(c).  In sum, there is no evidence of any VA 
error in notifying or assisting the veteran that reasonably 
affects the fairness of this adjudication. 
 
Finally, the Board has reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Governing Law and Regulation
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (2007).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Id. at 594. 
 Where an increase in the level of a service-connected 
disability is at issue, however, the primary concern is the 
present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nonetheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield , 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The rating criteria for heart disorders were changed 
effective January 12, 1998.  Under such circumstances, the 
regulation as it existed prior to the change is applicable to 
the veteran's claim for the period prior to the date of the 
regulatory change, and the revised regulation is applicable 
from the effective date of the change forward.  See  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).
 
Analysis

Historically, a September 1975 rating decision granted 
service connection for mitral valve prolapse.  As already 
noted, the October 1997 rating decision assigned a 60 percent 
rating, retroactively to June 15, 1994.  An October 1994 
rating decision granted a temporary total rating of 100 
percent from June 15, 1998, to January 1, 1999.  In light of 
the October 1997 rating decision, the Board's review will 
focus solely on whether the veteran's post operative 
residuals of a mitral valve replacement has at any time 
during the appellate term manifested at the 100 percent rate.

Under the prior criteria, mitral valve prolapse was rated 
analogously under 38 C.F.R. § 4.104,  Diagnostic Code 7000 
(valvular heart disease).  See 38 C.F.R. § 4.20.  Those 
criteria provided that x-ray confirmation of a definite 
enlargement of the heart; dyspnea on slight exertion, rales, 
pretibial pitting at the end of the day, or other definite 
signs of beginning congestive failure which precluded more 
than sedentary labor, warranted a 100 percent rating.  
38 C.F.R. § 4.104 (1997).
 
The veteran submitted his current claim for an increase 
shortly after receiving in-patient treatment at Mercer 
Medical Center .  The late-April 1994 Discharge Summary notes 
that an electrocardiogram conducted shortly after his 
admission showed evidence of a near symmetrical T-wave 
inversion over the inferior leads with a pattern of frequent 
ventricular ectopy, including bigeminy.  Chest X-ray showed 
no cardiomegaly, congestive failure, or focal pneumonia.
 
The examiner noted that the polarization abnormalities were 
new when compared with a February 1994 electrocardiogram.  
After an overnight regimen of nitroglycerine, the veteran did 
not experience further chest pain, as well as a complete 
resolution of his ventricular ectopic activity.  Physical 
examination revealed no clubbing, pedal pulses were well 
felt, and there was no brachiopedal delay.  Carotids had 
normal upstrokes, there were no bruits or jugular venous 
distention.  Blood pressure was 110/70.  The impression was 
transient inferior subendocardial ischemia, possible 
underlying coronary artery disease, ventricular ectopy, and 
mitral valve prolapse.  There was no pericardial or pleural 
effusion.  The mitral valve was thickened with positive left 
ventricle hypertrophy.
 
The veteran was admitted again in early May 1994, and the 
chest X-ray taken showed cardiomegaly.  The final diagnoses 
were, atypical chest pain, probable chest wall pain; mitral 
valve prolapse with myxomatous degeneration and mitral 
regurgitation; and, ventricular ectopy secondary to the 
mitral valve prolapse.  The veteran's symptomatic bradycardia 
was deemed secondary to his use of Lopressor.
 
At a July 1994 VA examination, the veteran told the examiner 
that his symptoms had worsened in then recent months.  The 
examiner noted the earlier admissions at Mercer Medical 
Center , and that a heart attack was ruled out in each 
instance, as well as the echocardiogram results.  Examination 
revealed an irregular pulse of 66 per minute and blood 
pressure of 140/60.  There was no jugular distention, lungs 
were clear, and the veteran's extremities showed no signs of 
edema or significant swelling of the finger joints or knees.  
Also noted was a June echocardiogram that showed slight 
enlargement of the left atrium but no pericardial or pleural 
effusion, and a normal ejection fraction.
 
At an exercise stress test conducted in August 1996, the 
veteran achieved 57 percent of his predicted heart rate-102 
beats per minute.  The test was stopped due to fatigue and 
dizziness, but he did not experience angina during the test, 
though he did complain of atypical chest pain.  Blood 
pressure response was normal.  There were no diagnostic ST-T 
changes noted, but frequent premature ventricular 
contractions and couplets of premature ventricular 
contractions were observed.  The veteran achieved a workload 
of 10 METS.  The stress echocardiogram part of the test was 
negative for ischemia at 10 METS.  A resting two-dimensional 
echo showed mild dilated left ventricle with preserved 
systolic function, and an ejection fraction of 50 - 55 
percent.  An August 1996 Holter monitor revealed frequent 
premature ventricular contractions and runs of nonsustained 
ventricular tachycardia.
 
The veteran presented for admission again in February 1997 at 
Deborah Heart and Lung Center , New Jersey .  The examiner, 
Dr. Sharim, noted the prior hospitalizations and diagnostic 
tests.  He noted the veteran's positive history for atypical 
chest pain associated with shortness of breath when he 
experienced tachy palpitations, which were often brought on 
by exertion and relieved by rest.  Physical examination 
revealed no jugular venous distention, normal carotid 
upstrokes, and cardiac examination revealed no murmurs or 
gallops. Abdominal examination revealed no organomegaly, and 
there was no peripheral edema.  An echocardiogram showed an 
ejection fraction of 50 to 55  percent.

Dr. Sharim's records note his treatment of the veteran from 
August 1996, and none of his treatment notes show symptoms 
that would approximate or meet the criteria for a 100 percent 
rating under the prior criteria.  The February 1997 VA 
examination report essentially notes the results of the 
veteran's hospitalization of that same month.  Physical 
examination revealed no active pathology, and the chest X-ray 
was normal.

In May 1997, the RO requested a medical review of the claims 
file and an opinion as to the nature and extent of the 
veteran's heart disability.  The examiner noted that the 
arrhythmias induced on the electrocardiogram studies were of 
a serious nature, and opined that the veteran might be able 
to tolerate mild manual labor.  It was primarily on this 
report that the October 1997 rating decision relied for 
increasing the veteran's rating from 30 percent to 60 
percent.

As shown by the evidence set forth above, the veteran's 
mitral valve prolapse did not meet or approximate the 
criteria for a 100 percent rating under the prior criteria.  
His mitral valve prolapse was not manifested, and has not 
been manifested by any pretibia pitting or signs of 
congestive heart failure.  Further, as noted by the VA 
examiner in May 1997, he was deemed able to possibly tolerate 
mild manual labor.  Thus, just prior to the effective date of 
the current criteria, the veteran's mitral valve prolapse 
more nearly approximated the assigned 60 percent rating.  
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7000 (1997).

A March 1998 report of the Social Security Administration 
notes the veteran's application for disability benefits was 
denied.  That agency noted the veteran's primary diagnosis 
was cardiomyopathy, and his secondary diagnosis as valvular 
heart disease.  The Administrative Judge who heard the 
veteran's appeal determined that the veteran's capacity for 
sedentary work was not compromised by his non-exertional 
limitations.

In mid-June 1998, the veteran underwent open heart surgery to 
replace his mitral valve.  While recovering in late June 
1998, he contracted left lower lobe pneumonia.  Physical 
examination during his inpatient treatment revealed no edema 
of his extremities.  An echocardiogram revealed an ejection 
fraction of 40 to 45 percent.

The current rating criteria became effective on January 12, 
1998.  In light of his mitral valve replacement, his 
disability is now considered under 38 C.F.R. § 4.104, 
Diagnostic Code 7016 for heart valve replacement 
(prosthesis).  Parenthetically, the Board notes that the 
criteria are identical for both Diagnostic Codes 7000 and 
7016.  The criteria of Diagnostic Code 7016 provide that to 
warrant a 100 percent rating, there must be symptoms of 
chronic congestive heart failure; or, a workload of 3 METs or 
less that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used. Id. , Note 2 (2007).

While the veteran indicated at both of his hearings that his 
symptoms had worsened, the probative medical evidence of 
record does not show that post operative residuals of a 
mitral valve replacement to have increased in severity to an 
extent that his disability would meet or approximate a 100 
percent rating.  Further, while his ejection fraction has 
indeed lessened since 1994, it has not fallen below 40 
percent, i.e., well above the less than 30 percent required 
for a 100 percent rating, and the veteran's METS workload of 
record has never fallen near 3 METS.

The March 2001 VA examination report notes the veteran had 
not required hospitalization since his mitral valve 
replacement.  Examination revealed no edema of the 
extremities, and an echocardiogram revealed an ejection 
fraction of 40 percent.  He did not report for a scheduled 
stress test.  The examiner opined in a September 2001 note 
that he deemed the veteran as still employable.

At the January 2003 VA examination, the veteran denied ever 
having had congestive heart failure.  Examination revealed no 
edema of the extremities and normal pulses.  A June 2003 
stress echocardiogram conducted at Capital Health Systems 
revealed the veteran to achieve normal exercise tolerance for 
his age-75 percent of predicted maximum.  No ischemic ST 
changes were suggested, and no angina was induced.  A 
workload of 14 METS was achieved, and his ejection fraction 
was 53 percent.

A November 2003 report of the veteran's private physician at 
Capital Cardiology noted that the veteran had done reasonably 
well since his mitral valve replacement.  On physical 
examination that day, no signs of edema were noted.  The 
examiner noted that the veteran was stable from a cardiac 
point of view, and that his then recent stress test was 
satisfactory with good exercise tolerance.  The examiner also 
noted that, in light of the veteran's examination and test 
results, he saw nothing to preclude the veteran's return to 
school/work as desired by the veteran.

The August 2004 VA examination report notes that physical 
examination revealed no pedal edema.  The examiner noted a 
stress test on which no reversible ischemia was noted and an 
ejection fraction of 59 percent.  The noted December 2003 
chest X-ray showed no evidence of active disease.  Given a 59 
percent ejection fraction, the examiner estimated the 
veteran's METS as about 7, and he opined that the veteran was 
employable.

One of the most recent seminal events for the veteran was his 
admission in March 2005.  His VA treatment records, however, 
note his acute symptoms as due to alcohol, as well as illicit 
substance, abuse.  An EKG was noted as unremarkable.
The June 2007 VA examination report notes the examiner 
reviewed the claims file as well as all of the veteran's 
electronic records.  The veteran told the examiner that he 
still got short of breath on exertion-after around three 
blocks of walking or one flight of stairs.  He denied any 
significant cardiac symptoms, such as chest pain, dizziness, 
or syncopal episodes.  Physical examination revealed no 
cyanosis, clubbing, or edema.  Blood pressure was 120/60.  An 
echocardiogram revealed an ejection fraction of 40 to 45 
percent.  The examiner estimated the veteran's clinical METS 
to be 7.

In sum, the totality of the probative medical evidence shows 
the veteran's post operative residuals of mitral valve 
prolapse have not at any time since June 15, 1994, been 
manifested with congestive heart failure, pretibial pitting, 
a workload of three METS or less, or an ejection fraction of 
less than 30 percent.  Given this factor, the Board finds 
that since June 15, 1994, the manifestations of this disorder 
have more nearly approximated his currently assigned 60 
percent rating-be it either under the prior or the current 
criteria.  38 C.F.R. § 4.104, Diagnostic Code 7000 (1997); 
38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7016 (2007).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Extra-Schedular Consideration
 
The RO determined that the evidence of record did not support 
submitting the veteran's claim for extra-schedular 
consideration.  In exceptional cases, where the rating 
schedule is deemed inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve on 
the basis of the applicable criteria, an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2007).
 
The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1) (2007);  Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  The Board may, however, determine whether a 
particular claim merits submission for an extra-schedular 
evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Further, 
where the RO has considered the issue of an extra-schedular 
rating and determined it inapplicable, the Board is not 
specifically precluded from affirming a RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) for an extra-schedular rating.  
Bagwell, 9 Vet. App. at 339.
 
In this case, the Board finds no basis on which to disagree 
with the determination that there is nothing in the record to 
distinguish this case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.  Thus, the currently assigned 60 percent 
schedular rating adequately compensates, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected post-mitral 
valve replacement disability.  See 38 C.F.R. § 4.1.  There is 
no evidence revealing frequent periods of hospitalization, as 
the veteran has not been hospitalized specifically for his 
heart disorder since 1998.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  
 
 
ORDER
 
Entitlement to a rating higher than 60 percent for post 
operative residuals of a mitral valve replacement since June 
15, 1994, is denied.
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


